Title: To George Washington from Brigadier General Samuel Holden Parsons, 4 July 1780
From: Parsons, Samuel Holden
To: Washington, George



Dear General
Danbury [Conn.] 4th July 1780

I have been through most of the Towns in the eastern Parts of this State since I last wrote you; and from present Appearances I am inducd to beleive the Recruits orderd for the continental Army will be furnish’d; the orders were so lately made by the Assembly, that the Recruits will be later in the Field than I could have wishd and their Term of Service in general does not exceed the first of January next.
I have Reason to expect near One Thousand will be ready to be forwarded from Danbury by the End of this W[e]ek and I hope the remaining Number will be on by the 15th or 20th of this Month.

The Governor & Council have reconsiderd the Arrangment they had made of the Levies demanded from this State; and have added One Thousand more to the Continental Army; the Disposition now made is 2500 for the continental Army 1500 Militia for three Months & Two State Regiments, cal’d 1000, to the first of January being 5000 in the whole—of this Number so far as I am able to judge 4000 will be in the Field before the End of this Month, perhaps I may not form a proper opinion of the Matter, but I don’t remember to have known fairer prospects of raising the Men than at present.
The Hermoine Frigate is in Rhode Island the Governor & Council are desirous she should come to New London & will write to the Captain on the Subject, if this & any other Frigate were in the Sound any Operations your Excellency might direct on the Coast of Long Island would be greatly promoted. I imagine a Request from your Excellency to the Officer of the Frigate would have great weight with him and induce him to come into the Sound; we have no certain News of the Fleet, the various Reports of their having been seen renders it probable they are on the Coast.
The Drafts made from the Troops of Horse for filling the continental Army; I have orderd to join Col. Sheldon’s Dragoons until your Excellency’s Pleasure is known respecting them. I am Dr General with the greatest Respect Yr Obedt h. Servt

Saml H. Parsons

